ORDER
PER CURIAM.
Defendant appeals the permanent injunction of the trial court enjoining him from taking possession of disputed assets or from denying possession of them to plaintiff. We affirm.
The judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence and an extended opinion would have no prece-dential value. The parties have been furnished with a memorandum opinion for their information only, setting forth the reasons for our order affirming the judgments pursuant to Rule 84.16(b).